Case 3:20-cv-00346-JRW-RSE Document 15 Filed 08/25/20 Page 1 of 3 PageID #: 73




                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION
                           CIVIL ACTION NO. 3:20CV-00346-JRW

KEVIN R. TURNER                                                                        PLAINTIFF


VS.


JEREMY D. MABE, et al.                                                              DEFENDANTS

                                              ORDER

        Before the Court is Plaintiff Kevin R. Turner’s (“Turner”) Motion for Extension of Time

to Respond to Defendants’ Motion to Dismiss. (DN 10). Turner filed his Response as an exhibit

to his Motion for Extension and explained that he hasn’t had assistance from his legal secretary

because she is “immunocompromised and in several other high-risk categories” for contracting

COVID-19. He also claims he missed his response deadline due to “inadvertence.” Defendants

oppose Turner’s requested extension, arguing that the absence of counsel’s legal assistant does not

constitute excusable neglect or good cause for an enlargement of time. (DN 11).

       When a party’s response deadline has passed, Federal Rule of Civil Procedure 6(b) permits

the Court to extend the time for a party to file such response if they can establish both “good cause”

and “excusable neglect.” Fed. R. Civ. P. 6(b)(1)(B); see Century Indemnity Co. v. Begley Co., 323

F.R.D. 237, 241-42 (E.D. Ky. 2018). The Sixth Circuit balances several factors in assessing

excusable neglect, including the length of the delay; the reason for the delay; potential prejudice

to the nonmoving party; and whether the late-filing party acted in good faith.” Nafziger v.

McDermott Int’l Inc., 467 F.3d 514, 522 (6th Cir. 2006).
Case 3:20-cv-00346-JRW-RSE Document 15 Filed 08/25/20 Page 2 of 3 PageID #: 74




       First, the length of delay weighs against a finding of excusable neglect. Turner did not

contact the Defendants regarding his mistake until eight days after his response was due. Then he

filed his response, as an exhibit to the instant motion, eleven days after his deadline had passed.

This delay was significant.

       Likewise, the reasons for Turner’s delay, which the Sixth Circuit considers the factor of

“greatest import,” Blazer v. Chrisman Mill Farms, LLC, No. 5:17-CV-430-DCR-REW, 2018 WL

1089274, at *2 (E.D. Ky. Feb. 28, 2018) (citing Morgan v. Gandalf, Ltd., 165 F. App’x 425, 429

(6th Cir. 2006)), are not persuasive. Turner states his error was due to “inadvertence” and to his

recently being without a legal assistant/secretary because she was at high-risk for contracting

COVID-19. But a party’s “inadvertence” in failing to accurately track case deadlines militates

strongly against a finding of excusable neglect. See Blazer v. Chrisman Mill Farms, LLC, No.

5:17-CV-430-DCR-REW, 2018 WL 1089274, at *2 (E.D. Ky. Feb. 28, 2018).

       A party has an affirmative duty to monitor the docket of his case and manage the relevant

deadlines. See Yeschick v. Mineta, 675 F.3d 622, 629 (6th Cir. 2012) (citations omitted). Access

to electronic dockets makes this affirmative duty minimal on practitioners. Id. (citing Kuhn v.

Sulzer Orthopedics, Inc., 498 F.3d 365, 371 (6th Cir. 2007)). An absence by Turner’s counsel’s

legal assistant does not nullify this responsibility. Counsel cannot shift the responsibility of

managing case deadlines and timely filing briefs onto his support staff. See, e.g., Mark v. United

States, No. 14-CV-0422-MV-KK, 2016 WL 8114217, at *5 (D.N.M. Sept. 20, 2016) (noting that

attorneys still have affirmative duty to monitor status of their cases even when they have delegated

certain tasks to subordinates).

       Even though Defendants will be minimally prejudiced if the extension were permitted since

this case is in its earliest stages and there is no evidence of bad faith by Turner, the Court finds



                                                 2
Case 3:20-cv-00346-JRW-RSE Document 15 Filed 08/25/20 Page 3 of 3 PageID #: 75




that on balance, Turner has not established excusable neglect under Rule 6. Most importantly, this

error was within Turner’s counsel’s control, yet he attempts to pass the blame on his legal

assistant’s absence. The Court will, therefore, not permit consideration of Turner’s tardy response

to Defendants’ Motion to Dismiss.

       IT IS THEREFORE ORDERED that Turner’s Motion for Extension of Time (DN 10) is

DENIED. Turner’s Response (DN 10-2) shall be STRICKEN from the record.




Copies:        Counsel of Record
                                                               August 24, 2020




                                                3
